DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 6/22/2022
Claims 8, 13, and 22 are amended.
Claims 1-7, 9-10, and 18-21 are cancelled.
Claims 8, 11-17, and 22 are pending. 
The Examiner withdraws the objection to claims 8, 13, and 22 for minor informalities due to Applicant’s amendment filed 6/22/2022.

Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive.
The Applicant points to paragraph 15 of the instant specification to show that the die is electrically conductive which eliminates particles on the surface of the die and increases cleanliness of the die (p. 5). The Applicant then notes that Jacobs teaches a stamp for electrical micro-contact pressure (e-µCP) in which an electric potential is applied between the substrate and the stamp to form discrete features on a coating of the substrate (p. 6). The Applicant then argues that the present application does not need to have electrical conductivity for functionality and results in additional advantages of avoiding charged dirt particle attraction whereas both the stamp and substrate of Jacobs requires electrical conductivity through application of an electric current (p. 6). The Applicant argues that these stark differences between the claimed invention and e-µCP would not have led one having ordinary skill in the art to combine Uehara and Jacobs (p. 7). 
The Examiner finds the Applicant’s arguments unpersuasive. 
In response to applicant's argument that the claimed invention does not need to have electrical conductivity to work and avoids attracting charged dirt particles, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
As an initial matter, the claimed invention needs to have electrical conductivity to achieve the benefit of eliminating particles on the surface of the die and increases cleanliness of the die. The Applicant appears to be arguing that the claimed invention does not need to apply an electric current to the die to function. While the instant invention does not actively apply an electric current to the die, as argued by the Applicant, this does not negate the motivation to add carbon particles to the stamp material in order to form an electrically conductive die. Jacobs teaches that such a modification is beneficial because it expands the application of the stamp by allowing a user to orient dipoles of the material or locally oxidize discrete regions on the surface (Jacobs; para. 53).
In response to applicant's argument that the differences between the claimed invention which applies to soft-lithography and e-µCP is stark (appearing to argue that Jacobs is nonanalogous art), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Applicant argues that soft-lithography is nonanalogous art to e-µCP. However, one of ordinary skill in the art would appreciate that microcontact printing is a form of soft lithography. As evidenced by Casquillas et al. (“Introduction to PDMS soft-lithography and polymer molding for microfluidic;” https://www.elveflow.com/microfluidic-reviews/soft-lithography-microfabrication/introduction-about-soft-lithography-and-polymer-molding-for-microfluidic/; Accessed 10/11/2022), soft lithography uses an elastomeric material (i.e. mechanically soft material) and encompasses a collection of fabrication methods all based on using a patterned layer of soft material  (p. 1) including microcontact printing (p. 2). Therefore, Jacobs is analogous art to the claimed invention.

The Applicant notes that Liebau is cited to teach sizing of the electrically conductive particles (p. 7). The Applicant then argues that Liebau teaches the use of carbon nanotube, but not microparticles (p. 7). The Applicant also argues that the art of the cited references is not analogous (p. 7). Moreover, the Applicant argues that CNT is not used for electrical conductivity but for higher mechanical stability. Lastly, the Applicant argues that Liebau and Jacobs are concerned with mechanical stability and not electrical conductivity (p. 7). 
The Examiner finds Applicant’s argument unpersuasive.
The Examiner agrees that Liebau does not teach the use of microparticles and only teaches the use of carbon nanotubes. However, the carbon nanotubes meet the limitation of “electrical conductive…nanoparticles” as claimed in claims 8, 13, and 22.
Regarding Applicant’s argument that Liebau is nonanalogous art, the Examiner contends that both the claimed invention and Liebau involve soft-lithography (i.e. using a patterned elastomeric material). It is unclear why the Applicant thinks Liebau’s stamp being used for soft lithography (see p. 7 of Arguments) is non-analogous to claimed invention also using soft lithography. 
Regarding Applicant’s argument that CNT is not used for electrical conductivity but higher mechanical stability, the Applicant neglects the combined teachings of Liebau and Jacobs. Jacobs teaches that carbon particles are electrically conductive (paras. 47-49), wherein Liebau’s carbon nanotubes (CNT) are carbon particles. Moreover, it is well known in the art that CNTs are electrically conductive materials. Using CNTs as suggested by Liebau would impart both mechanical strength (para. 13) as well as electrical conductivity (Jacobs; para. 47-49) to the elastomeric die material of Uehara. 
Regarding Applicant’s argument that Liebau and Jacobs are concerned with mechanical stability and not electrical conductivity, the Examiner asserts that Jacobs is concerned with electrical conductivity (see para. 47-49). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8, 11-17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Uehara et al. (US 2013/0136818) in view of Jacobs et al. (US 2003/0178316) and Liebau et al. (US 2006/0174789) as evidenced by Silaplane (“Silaplane® (Reactive Silicones)”).
Regarding claims 8, 13, and 22, Uehara discloses a resin mold for nanoimprinting (abstract) comprising:
a mold (Fig. 1) comprising a resin layer (3; equivalent to a die structure) formed from a layer of a copolymer of a macromonomer and a polymerizable monomer (Paragraph 45; equivalent to a die material) consisting essentially of 20 parts silicone macromonomer Silaplane FM-7711 (Example 6; Paragraph 138) and 80 parts methyl methacrylate (see Table 2; Paragraph 138) (consists essentially of the copolymer of FM-7711 and methyl methacrylate), the silicone macromere FM-7711 is a bifunctional silicone-based macromonomer having methyl methacrylate groups at both ends of the molecule (paragraph 138), the resin molding having a water contact angle of 110° (see Table 2 on Page 9; equivalent to a hydrophobic die material).
Regarding the claim limitation “the die material consists essentially of one or more linear silicones,” Silaplane is used as evidence to show that bi-terminal (bifunctional) polydimethylsiloxanes, including FM 7711, form block copolymers by copolymerizing the bi-terminal polysiloxane with various monomers, the block copolymer having a linear structure (see Fig. below).Therefore, Uehara discloses that the reaction between methyl methacrylate and FM-7711 will produce a linear acrylate silicone. 

    PNG
    media_image1.png
    254
    904
    media_image1.png
    Greyscale


However, Uehara is silent as to the die material is electrically conductive and comprises electrically conductive microparticles and/or nanoparticles. 
Jacobs teaches an apparatus for electric microcontact printing (abstract) comprising a stamp having a stamping surface having a variety of surfaces defining therein by indentations or protrusions with a lateral dimension of less than about preferably 0.25 microns (para. 42; “die structure”), the stamp is formed from linear or branched polymeric materials including silicone polymers, epoxy polymers, and acrylate polymers (para. 40; “one or more linear silicones”), wherein the material of the stamp or a portion of the stamp, or the stamp material itself is made to be conductive using carbon particles (para. 47-49; “electrically conductive… die material” and “electrically conductive particles”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added carbon particles as in Jacobs to at least a portion of the resin layer of Uehara in order to obtain the predictable result of making the die material itself electrically conductive (Jacobs; para. 48-49) such that an electric field may be applied to the stamp and a substrate affect discrete regions of the substrate by orienting dipoles in a material or to locally oxidize discrete regions on the surface while also being able to use the stamp for multiple impressions (Jacobs; para. 53), thereby expanding the application of the stamp. 
Moreover, modified Uehara does not explicitly teach electrically conductive microparticles or nanoparticles. Specifically, modified Uehara discloses use of carbon particles, but does not disclose the size of the particles.
Liebau teaches an elastic stamp for carrying out soft-lithographic processes (abstract) comprising a stamp creating objects in the nanometer range (para. 14; “a die structure”) , the stamp has a high degree of elasticity (para. 14) and can be provided with carbon nanotubes (CNT) (para. 14) and is made with polydimethyl siloxane (para. 29). 
It would have been obvious to said skilled artisan to have used the carbon nanotubes of Liebau as the carbon particles of modified Uehara because (a) the addition of the carbon nanotubes increases the durability of the stamp (Liebau; para. 14) while still having a high elasticity to prevent fractures, cracks, and structural defects (Liebau; para. 13), and (b) such a modification involves a mere change in the size and shape of the carbon particles. A change in size and shape is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)>.  See MPEP 2144.04 (IV).
Furthermore, modified Uehara does not explicitly teach the die material is deformable and has an E-Modulus less than 10,000 MPa, wherein an adhesion between an embossing material [or hydrophobic embossing material] and the die structure is less than 2.5 J/m2, the die material is impermeable to molecules of the embossing material, and the die material has a roughness that is less than 1 µm. 
	Regarding the claim limitations “the die material of being deformable and having an E-Modulus less than 10,000 MPa,” “an adhesion between an embossing material [or a hydrophobic embossing material] and the die structure is less than 2.5 J/m2,” “the die material is impermeable to molecules of the embossing material,” and the die material has a roughness that is less than 1 µm” modified Uehara discloses the same composition as recited in claims 8 and 22 and discloses the same process as recited in claim 13. Therefore, modified Uehara’s resin layer is expected to be deformable, have an E-Modulus of less than 10,000 MPa, have an adhesion between an embossing material less than 2.5 J/m2, be impermeable to molecules of the embossing material, and have a roughness less than 1µm. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. See MPEP 2112.01. 
	Regarding the limitations “embossing material” and “hydrophobic embossing material,” these limitations have been interpreted as a material worked upon which not limit the apparatus claims. “Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See MPEP 2115. 
	Lastly, Uehara’s resin layer is further expected to have a roughness less than 1µm because Uehara discloses the resin mold is used for nanoimprinting (Paragraph 1) to the 10 nm-level (Paragraph 2) with a pattern having a spacing of 50-500 nm (Paragraph 68). Having a surface roughness of greater than 1µm (1000 nm) would severely impact the shape of the end product. 

Regarding claim 11 and 14, modified Uehara discloses the resin layer is formed by heating the resin at a temperature of 130°C (Paragraph 107 and Paragraph 138). 

Regarding claims 12 and 15-17, Uehara discloses the resin mold has a high transparency (paragraph 51) with a light transmittance of 82% at 365 nm (Table 2 on Page 9). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SONNY V NGUYEN/             Examiner, Art Unit 1747                                                                                                                                                                                                                                                                                           
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712